                            Case 4:20-cv-05640-YGR Document 736 Filed 05/21/21 Page 1 of 3



             1   Steven L. Holley (appearance pro hac vice)
                 (holleys@sullcrom.com)
             2   Shane M. Palmer (SBN 308033)
                 (palmersh@sullcrom.com)
             3   SULLIVAN & CROMWELL LLP
                 125 Broad Street
             4   New York, New York 10004
                 Telephone:    (212) 558-4000
             5   Facsimile:    (212) 558-3588

             6   Brendan P. Cullen (SBN 194057)
                 (cullenb@sullcrom.com)
             7   SULLIVAN & CROMWELL LLP
                 1870 Embarcadero Road
             8   Palo Alto, California 94303
                 Telephone:     (650) 461-5600
             9   Facsimile:     (650) 461-5700

        10       Attorneys for Non-Party Spotify USA Inc.

        11
                                                UNITED STATES DISTRICT COURT
        12
                                             NORTHERN DISTRICT OF CALIFORNIA
        13
                                                                    )
        14 EPIC GAMES, INC.,                                        )     Case No. 4:20-cv-05640-YGR-TSH
                                                                    )
        15                                Plaintiff,                )     DECLARATION OF SHANE M. PALMER
                                                                    )     PURSUANT TO CIVIL LOCAL RULE
        16             v.                                           )     79-5(e)(1) AND IN SUPPORT OF EPIC’S
                                                                    )     ADMINISTRATIVE MOTION TO FILE
        17 APPLE INC.                                               )     UNDER SEAL EXHIBITS TO ITS
                                                                    )     ADMINISTRATIVE MOTION FOR
        18                                Defendant.                )     LEAVE TO FILE SUR-REPLY (DKT NO.
                                                                    )     707)
        19                                                          )

        20

        21

        22

        23

        24

        25

        26
        27

        28
  SULLIVAN
     &
CROMWELL LLP

                  DECLARATION OF SHANE M. PALMER IN SUPPORT OF EPIC’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL (DKT. NO. 707)
                                                                                            CASE NO. 4:20-CV-05640-YGR-TSH
                          Case 4:20-cv-05640-YGR Document 736 Filed 05/21/21 Page 2 of 3



             1                  I, Shane M. Palmer, declare as follows:

             2                  1.      I am an attorney at the law firm of Sullivan & Cromwell LLP, and counsel

             3   to Non-Party Spotify USA Inc. (“Spotify”). I am a member in good standing of the Bars of the

             4   States of New York and California and a member of the Bar of this Court. I submit this declaration

             5   pursuant to Local Civil Rule 79-5(e) in support of Epic Games, Inc.’s (“Epic”) Administrative

             6   Motion to File Under Seal Exhibits to Its Administrative Motion for Leave to File Sur-Reply (Dkt.

             7   No. 707), which was filed on May 18, 2021. I have personal knowledge of the facts set forth in

             8   this declaration and can testify competently to those facts.

             9                  2.      On May 18, 2021, Epic filed an Administrative Motion for Leave to File

        10       Sur-Reply in Response to Apple Inc.’s (“Apple”) Reply in Support of Its Motion to Strike Written

        11       and Oral Testimony of Dr. Michael I. Cragg (Dkt. No. 706). Epic filed its proposed Sur-Reply as

        12       an attachment to that Administrative Motion, along with a Declaration of Yonatan Even in support

        13       of its Sur-Reply (Dkt. Nos. 706-2, 706-3). Epic also filed, as Exhibit A to Mr. Even’s Declaration,

        14       a redacted version of a document that Spotify produced to the parties in this litigation, bearing

        15       Bates numbers SPOT-EPIC-00001047 through SPOT-EPIC-00001066 (Dkt. No. 706-4). The

        16       redacted version of Exhibit A to Mr. Even’s Declaration appears to be the same redacted version

        17       of SPOT-EPIC-00001047 that Spotify filed concurrently with its Administrative Motion to Seal

        18       Portions of SPOT-EPIC-00001047 (Dkt. No. 692-4) on May 17, 2021.

        19                      3.      On May 20, 2021, the Court granted Spotify’s Administrative Motion to

        20       Seal Portions of SPOT-EPIC-00001047, finding that the document “reflect[s] highly confidential

        21       information including recent internal user data, the release of which would competitively harm

        22       Spotify.” (See Dkt. No. 715, at 3.)

        23                      4.      Because the unredacted version of Exhibit A to Mr. Even’s Declaration in

        24       Support of Epic’s Sur-Reply (Dkt. No. 707-3) is identical to a document that the Court has already

        25       ordered sealed, the unredacted version of Exhibit A should also remain sealed for the reasons stated

        26       in the Declaration of Benjamin Kung in Support of Spotify’s Administrative Motion to Seal

        27       Portions of SPOT-EPIC-00001047 (Dkt. No. 692-1) filed on May 17, 2021. Only the redacted

        28
  SULLIVAN
     &
CROMWELL LLP                                                      1
                  DECLARATION OF SHANE M. PALMER IN SUPPORT OF EPIC’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL (DKT. NO. 707)
                                                                                           CASE NO. 4:20-CV-05640-YGR-TSH
                         Case 4:20-cv-05640-YGR Document 736 Filed 05/21/21 Page 3 of 3



             1   version of Exhibit A to Mr. Even’s Declaration (Dkt. Nos. 706-4, 707-4) should be viewable by

             2   the public on the Court’s docket.

             3                  5.     At my request, counsel for Apple and Epic provided me with unredacted

             4   copies of the following documents filed in connection with Apple’s Motion to Strike Written and

             5   Oral Testimony of Dr. Michael I. Cragg: (i) Apple’s Brief RE: Motion to Strike (Dkt. No. 657)

             6   and the Declaration of Rachel S. Brass in Support thereof (Dkt. No. 657-1); (ii) Epic’s Opposition

             7   to Apple’s Motion to Strike (Dkt. No. 697); (iii) Apple’s Reply in Support of Its Motion to Strike

             8   (Dkt. No. 703); and (iv) Epic’s Sur-Reply in Response to Apple’s Reply in Support of It Motion

             9   to Strike (Dkt. No. 706-2). Spotify takes no position on whether the redacted information in these

        10       documents is appropriate for sealing.

        11                      I declare under penalty of perjury that the foregoing is true and correct. Executed

        12       this May 21, 2021, at Brooklyn, New York.

        13

        14                                                    /s/ Shane M. Palmer
                                                              Shane M. Palmer
        15

        16

        17

        18

        19

        20

        21

        22

        23

        24

        25

        26
        27

        28
  SULLIVAN
     &
CROMWELL LLP                                                      2
                  DECLARATION OF SHANE M. PALMER IN SUPPORT OF EPIC’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL (DKT. NO. 707)
                                                                                           CASE NO. 4:20-CV-05640-YGR-TSH
